Citation Nr: 0804422	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-21 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the amount of withholding of benefit payments for 
Reserve/National Guard drill/annual training for Fiscal Year 
(FY) 2004 was correct.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967, October 1976 to June 1980, and from February 2003 to 
February 2004, including combat service in the Republic of 
Vietnam.  His decorations include the Purple Heart Medal and 
he had additional service in the U. S. Army Reserve and Texas 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
During the pendency of the veteran's appeal, his claims 
folder was transferred to the RO in North Little Rock, 
Arkansas.  

The veteran submitted a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
headaches, hearing loss, left plantar fasciitis and tinnitus 
in May 2004.  He was granted service connection for PTSD in 
January 2005.  He was assigned a 70 percent disability 
rating.  The effective date for service connection and the 70 
percent rating was established as February 11, 2004, the day 
after the veteran was released from active duty.  He 
disagreed with the 70 percent rating and sought a 100 percent 
rating.

The veteran was granted service connection for his left 
plantar fasciitis and tinnitus in May 2005.  He was denied 
service connection for his headaches and hearing loss at that 
time.  He submitted his notice of disagreement (NOD) with the 
denial of service connection in June 2005.  He submitted a 
NOD with his 10 percent rating for tinnitus in November 2005.

The veteran was issued a statement of the case (SOC) that 
addressed the issue on appeal, as well as service connection 
for headaches, and hearing loss, and higher ratings for PTSD 
and tinnitus in May 2006.  The veteran's substantive appeal 
was received in July 2006.  He excluded tinnitus from his 
appeal.  

The RO issued a rating decision that increased the veteran's 
disability rating for his PTSD to 100 percent, effective from 
February 11, 2004.  The RO also granted service connection 
for headaches and hearing loss, both effective from February 
11, 2004.  The veteran was provided notice of the rating 
action on April 3, 2007.  Although the appeal period has not 
yet expired, there is no indication in the claims folder that 
the veteran has expressed disagreement with any aspect of the 
PTSD rating of 100 percent back to the day after his release 
from active duty, or the grant of service connection, and 
ratings assigned, for headaches and hearing loss.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2007); Roy v. Brown, 5 Vet. App. 554 (1993).  
As there is nothing of record at this time to indicate any 
disagreement with the three issues decided in February 2007, 
the Board will not include them in its appellate review.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in August 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2006, the veteran requested the opportunity to 
testify before RO personnel at a hearing held at the local VA 
office.  The veteran has the right to such a hearing, and to 
date, he has not been scheduled for one.  Thus, 
notwithstanding that he testified at a Board hearing in 
August 2007, the Board has no discretion since due process 
requires that this claim be remanded this matter to honor is 
request.  See 38 C.F.R. § 20.700 (2007).

An Army National Guard Retirement Points History Statement, 
National Guard Bureau Form 23B, dated September 24, 2004, 
shows that the veteran had National Guard service from May 
31, 1995, to the end of the report of May 31, 2004.  This 
included active duty from February 11, 2003, to February 10, 
2004, and additional drill and active duty for training days 
during Fiscal Year (FY) 2004.

The NGB Form 23B reported the veteran's service, year-to-
year, based on his anniversary date of May 31st as opposed to 
each FY (October 1, XXXX to September 30, XXXX).  The only 
exception was his period of active duty from February 2003 to 
February 2004.  Thus, the form does not provide a succinct 
statement of the veteran's training days, and/or active duty 
days for FY 2004.

Service connection is in effect for a gunshot wound (GSW) of 
the left upper arm, involving Muscle Group VI, rated as 20 
percent disabling, at the time he entered active duty in 
February 2003.  The rating had been in effect since the 
veteran left his initial period of active duty in March 1967.  
This was the veteran's only service-connected disability.  
Accordingly, his combined service-connected disability rating 
was 20 percent.  

The veteran submitted a claim for service connection for 
several issues in May 2004.  The issues included PTSD.

The veteran was granted service connection for his PTSD by 
way of a rating decision dated in January 2005.  He was 
awarded a 70 percent disability rating.  The grant of service 
connection and the 70 percent rating were effective from 
February 11, 2004, the day after the veteran's release from 
active duty.  The veteran's combined disability rating was 
now 80 percent, effective as of February 11, 2004.

The veteran was given notice of the rating action in February 
2005.  He was advised that he would receive disability 
compensation at the 80 percent rate of $1,296, from March 1, 
2004.  His compensation would be increased to $1,331 as of 
December 1, 2004, due to a legislative increase.

The RO separately wrote to the veteran regarding information 
received from the Defense Manpower Data Center (DMCC) in 
February 2005.  The RO informed the veteran that his VA 
compensation must be stopped for his period of active duty 
from February 11, 2003, to February 10, 2004.  The RO also 
noted that the veteran was reported to have 19 training days 
during FY 2003.  The veteran received both military pay and 
his VA compensation, at the 20 percent level, for those 
training days.  His VA compensation would have to be withheld 
to recoup the double payment for those training days during 
FY 2003.  

The Board notes that 38 U.S.C.A. § 5304(c) (West 2002) 
prohibits the receipt of VA disability compensation benefits 
for any period for which the person receives active service 
pay.  See 38 C.F.R. § 3.654, 3.700 (2007).  This includes 
active duty pay, drill and active duty for training payments, 
and inactive duty for training payments made to Reservists 
and members of the National Guard.

The RO noted that $201 per month would be withheld for the 
veteran's period of active duty from February 11, 2003 to 
February 10, 2004, and that payment of $205 per month would 
begin on February 11, 2004.  The veteran would also have $201 
withheld, beginning May 1, 2005, to recoup the pay for 19 
training days for FY 2003.  The veteran's full VA disability 
compensation of $1,331 per month would resume on May 20, 
2005.  The letter further advised the veteran that the 
adjustment would result in an overpayment for his period of 
active duty.  

It appears that the RO received a VA Form 21-8951, Notice of 
Waiver of VA Compensation or Pension, to Receive Military Pay 
and Allowance, signed by the veteran in May 2005.  The form 
noted that the veteran had received training pay for 326 
training days during FY 2004.  The veteran disputed the 
number of training days and attached a copy of his Defense 
Finance and Accounting Service (DFAS) Military Leave and 
Earnings Statement (LES) for a period ending September 24, 
2004.  The LES noted that the veteran had participated in 13 
Unit Training Activities (UTA) and had 219 days of active 
duty/active duty for training during FY 2004.  Based on this 
information, the veteran annotated the VA Form 21-8951 to 
show he had had 232 training days during FY 2004.

The RO wrote to the veteran in correspondence dated July 26, 
2005.  The veteran was informed that his disability 
compensation was being amended to allow for recoupment of the 
double payment of the 232 training days during FY 2004.  The 
veteran was noted to have a total award amount of $1,331, for 
his 80 percent disability rating, and that $1,296 would be 
withheld each month.  The veteran would be paid the $35 
difference in amounts.  The withholding was to run for 232 
days from August 1, 2005, to March 22, 2006, when the $1,331 
payment would be restored.

The Board notes that the $1,296 amount is the payment amount 
in effect for an 80 percent disability rating in FY 2004.  
The $1,331 represents the legislative increase that became 
effective on December 1, 2004.

There is an undated statement from the veteran of record.  
The veteran does not dispute that he received military pay 
and VA compensation during his 232 training days.  He felt 
that the recoupment rate of $1,296 was incorrect.  The 
veteran noted that he was paid at the 20 percent rate from 
October 1, 2003, until February 11, 2004.  He did not receive 
his 80 percent disability rating payments until March 1, 
2004.  He calculated that there were 151 days from October 1, 
2003, to February 28, 2004, and that he should only have to 
repay at the 20 percent rate for those days.  He then said he 
should have to repay at the 80 percent rate for the remaining 
81 days of training days.  

The veteran submitted his notice of disagreement (NOD) with 
the monthly amount to be recouped in September 2005.  He 
again did not dispute the fact of the double payment.  
Rather, he repeated his contention on how the recoupment rate 
should be calculated based on the two different disability 
payment rates in effect during the fiscal year.

The RO issued a statement of the case (SOC) in May 2006.  The 
issue was styled as whether the reduction of benefit payments 
by $1,296 for drill/annual training for FY 2004 was correct.  
The SOC noted that 38 C.F.R. § 3.700 prohibited the payment 
of dual compensation for active duty/drill pay and VA 
compensation.  Although the RO stated the facts incorrectly 
(the veteran did not have 232 training days during the period 
cited), it was noted that the veteran's VA compensation was 
withheld for the period from August 1, 2005, to March 23, 
2006, to offset the payments made for 232 training days 
during FY 2004.  The SOC went on to add that "regulations" 
required that the withholding be done at the rate in effect 
on the last day of the fiscal year in which the drill was 
held.  In this case it was noted that would be September 30, 
2004.  The RO acknowledged that the veteran had previously 
had a 20 percent disability rating but this was increased to 
a combined 80 percent that was paid beginning on March 1, 
2004.  This was during FY 2004, and the 80 percent rate was 
the rate payable at the end of FY 2004 - $1,296.  Therefore, 
the RO was required to withhold the veteran's VA compensation 
at the 80 percent level for the entire 232 training days.  

The veteran submitted a statement and copies of several e-
mails he had exchanged with VA personnel in June 2006.  The 
veteran again expressed his belief at how his withholding 
should be calculated based on his 20/80 percent ratings 
during FY 2004.  He included a copy of audit information that 
was provided to him that showed what he was paid by VA, from 
February 1, 2003, through May 30, 2006, $27,747.30, and what 
he was actually due for that same period, $25,675.97.  Thus 
there was an overpayment of $2,071.33.  

In his statement, the veteran provided his breakdown, per 
month, of what he was owed by VA.  His calculation was that 
he owed VA a total of $4,445 for his entire 232 training 
days.  This was based on his use of both the 20 and 80 
percent disability ratings for their respective periods.  He 
said VA had collected $10,648 in its withholding of VA 
compensation.  The veteran was confused as to how he could 
have had the money recouped from August 2005 to March 2006 
and still have an overpayment of $2,071.33.

The veteran sent another e-mail to the RO in June 2006 and 
asked for the specific regulation that pertained to his case.  
The RO responded by e-mail in July 2006.  The veteran was 
told that the Veterans Benefits Administration (VBA) 
Adjudication Manual, M21-1, was the authority.  Specifically, 
M21-1, Part 4 [sic], Chapter 20, Paragraph 20.15.

The Board notes that this provision of M21-1 pertains to 
Waiver of VA Benefits to Receive Military Pay and Allowances.  
It only provides that active or inactive duty training pay 
(drill pay) cannot be paid concurrently with VA disability 
compensation.  It further notes that if a veteran wishes to 
retain his military pay, and waive receipt of VA 
compensation, he must complete a VA Form 8951.

The Board also observes that Paragraph 20.19 of M21-1, Part 
IV, Chapter, 20, provides the specific direction applicable 
in this case.  In fact Paragraph 20.19.d. directs the RO to 
withhold at the rate in effect on the last day of the fiscal 
year in which the drill was held.  Chapter 20 contains 
several examples for how to calculate the rate for 
withholding and the examples show that even where an increase 
in compensation occurred during a fiscal year, the disability 
rate at the end of the fiscal year was to be used to 
calculate the amount to be withheld.  There was no provision 
to allow for a partial withholding at different rates during 
a fiscal year.

The M21-1 has been undergoing a major revision.  The section 
pertinent to this issue was amended in August 2006.  The new 
provision is now found in M21-1R, Part III, Subpart v, 
Chapter 4, Section C.  

The veteran's substantive appeal was received in July 2006.  
He attached two sets of typewritten pages, numbered 1-5, to 
his VA Form 9.  In the second set, on page 1, the veteran 
stated that he wanted a hearing before VA RO personnel in 
addition to his completing his VA Form 9.  He also presented 
written argument regarding the withholding of his 
compensation.  The veteran checked block 8.c. on his VA Form 
9 to show he wanted a Board hearing at the RO.

The veteran submitted copies of additional e-mails he had 
exchanged with VA in July 2006.  In his first e-mail, the 
veteran said he had submitted a VA Form 21-8940, a VA Form 9, 
and a request for a hearing at the RO before RO personnel in 
June 2006.  He inquired about the status of his submission.  
The RO responded that they had not received his Form 9 or 
hearing request.  He was asked to resubmit both.  The veteran 
responded that he had resubmitted both items.  The RO 
responded that they had received his Form 9 and his request 
for a Travel Board hearing.  The RO did not address the 
veteran's request for a local hearing.

The veteran was granted entitlement to a TDIU rating, 
effective from June 27, 2006, on February 1, 2007.  Notice of 
the rating action was provided that same month.  The notice 
did not include any withholding of the TDIU payments for 
training days as the effective date was after FY 2004.  The 
veteran was noted to have withholding of military retired 
pay.

The RO issued another rating decision on February 12, 2007.  
The veteran's disability rating for his PTSD was increased to 
100 percent from February 11, 2004.  He was also granted 
service connection for his cluster headaches and assigned a 
30 percent disability rating from February 11, 2004.  The 
veteran was granted service connection for hearing loss, and 
assigned a noncompensable disability evaluation for that 
disability from February 11, 2004.  The veteran was also 
determined to be entitled to Special Monthly Compensation 
(SMC) at the "s" level.  See 38 U.S.C.A. § 1114(s) (West 
2002); 38 C.F.R. § 3.350(i)(1) (2007) for having a 100 
percent disability rating, and additional service-connected 
disabilities independently rated at 60 percent.  These 
included the veteran's cluster headaches, GSW, left plantar 
fasciitis, and tinnitus.  

The RO provided notice of the rating action on April 3, 2007.  
The veteran's amount awarded was now based on his receiving 
SMC at the "s" level.  The RO noted that $201 was withheld 
for 19 training days in FY 2003 from June 1, 2005, to June 
20, 2005.  Then $1,296 was withheld from August 1, 2005, to 
March 23, 2006, the same as was previously listed.  The 
letter to the veteran incorrectly transposed the amount 
withheld and the monthly entitlement amount for the period 
beginning December 1, 2005.  The amount withheld remained the 
same, $1,296, the entitlement amount increased, $1,517, 
because the total award amount increased with a legislative 
increase.

The veteran submitted additional e-mail, dated in April 2007.  
He asked that he be provided an audit to show a month by 
month breakdown of what he was owed from February 2004 to 
April 2007.  The RO responded that the veteran's request was 
forwarded to the Support Services Division.  There is no 
indication of a response to the veteran by the time of his 
Travel Board hearing in August 2007. 

The veteran testified as to how he believed his 232 training 
days should be accounted for, namely with 151 days at the 20 
percent rate and 81 days at the 80 percent rate.  The veteran 
argues that he was required to pay back money to VA that he 
never received.  The veteran challenged the "regulation" 
that provided for his withholding to be calculated at the 
disability rate in effect at the end of the fiscal year 
involved.  

The veteran must be provided with an audit of what he was 
owed and what he was paid from February 2004 to April 2007.  
He should also be provided with a clear explanation of how 
amounts withheld were determined, how the $2,071.33 
overpayment was calculated, and why the withheld amounts did 
not go to his overpayment.  In addition, as noted above, the 
veteran must be provided with the local hearing he requested 
with his substantive appeal in July 2006.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the 
veteran with an audit of his account 
that clearly sets forth the amounts 
owed and paid from February 2004.  
The RO should also provide the 
veteran with an explanation of how 
the amounts withheld were 
calculated, how the $2,071.33 
overpayment was calculated, and why 
the withheld amounts did not go to 
payment of his overpayment.  

2.  The veteran should be advised 
that he can elect a new 
representative and should be 
provided with pertinent information 
regarding approved representatives.  

3.  The veteran should be scheduled 
for a hearing before RO personnel at 
the local VA office.  

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative, if any, should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

